            Case 1:20-cv-09694-JMF Document 6 Filed 11/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LOUIS ROBERTS                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :     20-CV-9694 (JMF)
                                                                       :
JUSTIN GITELIS, et al.,                                                :          ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         Plaintiff Louis Roberts brings this action against Defendants Justin Gitelis and Michael
Gitelis. Although he presumably invokes the Court’s subject-matter jurisdiction on the ground
of diversity of citizenship, see 28 U.S.C. § 1332, the basis for jurisdiction is not actually stated in
the Complaint itself, as required by Rule 8(a)(1) of the Federal Rules of Civil Procedure.
Moreover, he does not properly plead the citizenship of the parties. The Complaint alleges only
that Plaintiff “maintains an office in . . . New York” and that Defendants “maintain[]” residences
in Illinois. Compl. ¶¶ 1-3. That does not suffice to establish diversity of citizenship, as required
by Section 1332. See St. Paul Fire & Marine Ins. Co. v. Universal Builders Supply, 409 F.3d 73,
80 (2d Cir. 2005).

          “[S]ubject matter jurisdiction is an unwaivable sine qua non for the exercise of federal
judicial power.” Curley v. Brignoli, Curley & Roberts Assoc., 915 F.2d 81, 83 (2d Cir. 1990).
Accordingly, it is hereby ORDERED that, on or before November 25, 2020, Plaintiff shall
amend his Complaint to properly allege the citizenship of each party to this action and to include
a jurisdictional statement in accordance with Rule 8. If, by that date, Plaintiff is unable to amend
the Complaint to truthfully allege complete diversity of citizenship, then the Complaint will be
dismissed for lack of subject matter jurisdiction without further notice to any party.

        SO ORDERED.

Dated: November 19, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
